Exhibit 10.rr

 

Adopted pursuant to resolutions of the Cinergy

Corp. Benefits Committee on March 31, 2004

 

 

AMENDMENT TO THE

CINERGY CORP. 401(K) EXCESS PLAN

 

 

The Cinergy Corp. 401(k) Excess Plan, originally adopted as of January 1, 1997,
as amended from time to time (the “Plan”), is hereby amended.


(1)           Explanation of Amendment

 

The Plan is amended to provide that all distributions from the Plan will be made
in the form of cash, except with respect to nonelective employer contributions
and deferrals made to the Plan on or before December 31, 2003 on behalf of
certain participants designated by the Committee, which amounts may be
distributed in the form of shares of the Company’s common stock, if so elected
by such a designated participant, to the extent such amounts are deemed invested
in the Company’s common stock as of December 31, 2003.

 

(2)           Amendment

 


SECTION 5.1(D) OF THE PLAN IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


“(D)                           DISTRIBUTION IN CASH OR IN KIND.  ALL
DISTRIBUTIONS FROM THE PLAN SHALL BE MADE IN THE FORM OF CASH.  NOTWITHSTANDING
THE PRECEDING SENTENCE, AMOUNTS CREDITED ON OR BEFORE DECEMBER 31, 2003 TO THE
NONELECTIVE EMPLOYER CONTRIBUTIONS ACCOUNT OR THE DEFERRAL ACCOUNT OF ANY
PARTICIPANT DESIGNATED BY THE BENEFITS COMMITTEE (THE “DESIGNATED
PARTICIPANTS”), ADJUSTED FOR EARNINGS AND LOSSES, MAY BE DISTRIBUTED TO SUCH
DESIGNATED PARTICIPANT, IF SO ELECTED BY THE DESIGNATED PARTICIPANT IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE BENEFITS COMMITTEE, IN THE FORM OF
COMPANY STOCK TO THE EXTENT SUCH AMOUNTS ARE DEEMED INVESTED IN COMPANY STOCK AS
OF DECEMBER 31, 2003.”

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer as of March 31, 2004.

 

 

 

By:

/s/ Timothy V. Verhagen

 

 

 

Timothy J. Verhagen

 

 

Vice President of Human Resources

 

--------------------------------------------------------------------------------